      Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 1 of 24


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

TIMOTHY UPCHURCH,

                             Plaintiff,                            OPINION AND ORDER
       v.
                                                                        19-cv-165-wmc
TIMOTHY O’BRIEN, et al.,

                             Defendants.


       Before the court are three motions for sanctions filed against plaintiff Timothy

Upchurch and his attorney, Timothy Alan Provis. (Dkt. #36, 67, 75.) Although the case

has been voluntarily dismissed on the merits, the court retains jurisdiction to consider these

motions. The first sanctions motion was filed by defendants Timothy and Margaret

O’Brien, who assert that plaintiff’s claims were completely devoid of evidentiary support,

not warranted under existing law, and brought for the purpose of harassment, all in

violation of Rule 11 of the Federal Rules of Civil Procedure. (Dkt. #36.) The second

motion was also brought by the O’Briens on the grounds that plaintiff failed to respond to

written discovery requests or comply with the court’s discovery order, both in violation of

Federal Rule of Civil Procedure 37.       (Dkt. #67.) The third motion was brought by

defendant Steven Lucareli, who also asserts that Rule 11 sanctions are appropriate because

the complaint was not well-grounded in fact and law, as well as filed for an improper

purpose. (Dkt. #75.)1

       This court does not issue sanctions lightly. However, it is abundantly clear that this

particular case should never have seen the light of day.            Moreover, given plaintiff


1
  Although this case was filed against seven defendants, only three have moved for sanctions. For
ease, however, the court will generally refer to the three movants as the “defendants” throughout
this opinion.
      Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 2 of 24


Upchurch’s well-documented campaign of harassment against the O’Briens and others, the

court finds that this lawsuit was brought for an improper purpose. Finally, the complaint

contained various, obvious factual inaccuracies and was devoid of any reasonable basis in

existing law. For these reasons, and others discussed more fully below, therefore, the court

will impose sanctions on both plaintiff and his counsel.



                                     BACKGROUND

   A. Parties and Procedural History

       At all times relevant to this lawsuit, plaintiff Timothy Upchurch resided next to the

Everett Resort in Eagle River, Wisconsin.        Plaintiff named the following individual

defendants in his suit: Timothy and Margaret O’Brien, who owned the Everett Resort;

Steven Lucareli, the O’Brien’s attorney; Albert Moustakis, the Vilas County District

Attorney; Joseph Fath, the Vilas County Sheriff; and Eric Neff and Randall Schneider, both

Vilas County Deputy Sheriffs.

       On February 28, 2019, Upchurch, by his attorney Timothy Alan Provis, filed this

suit in federal court. (Dkt. #1.) Eventually, all defendants moved to dismiss plaintiff’s

complaint. (See dkts. #13, 19, 34, 40.) On May 30, 2019, the O’Brien defendants also

filed a motion for sanctions under Rule 11 (dkt. #36), to which plaintiff and plaintiff’s

counsel responded (dkt. #48). Then, in response to the O’Briens’ separate motion to

compel disclosures and discovery (dkt. #62), the court issued a text order explaining that

plaintiff had “no excuse for not providing the requested discovery in a racketeering lawsuit

over an easement that they chose to file in federal court” (dkt. #66). Accordingly. the

court granted the O’Briens’ motion to compel and specifically stated that plaintiff had

                                             2
      Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 3 of 24


“until January 14, 2020 to provide all of their Rule 26(a)(1) disclosures and all responses

to the defendants' discovery requests.” (Dkt. #66.)

       A few days after that January 14 deadline, the O’Brien defendants filed a motion

for sanctions (or in the alternative, contempt) under Federal Rule of Civil Procedure 37,

on the grounds that plaintiff had failed to comply with the court’s earlier order. (Dkt.

#67.) Rather than correct the discovery errors or substantively respond to this latest

motion, plaintiff filed a notice of voluntary dismissal on January 23, 2020, of his claims

against the O’Briens, the O’Briens’ former attorney Steven Lucareli, and District Attorney

Moustakis. (Dkts. #70, 71.) Finally, on January 27, 2020, defendant Lucareli filed a Rule

11 motion for sanctions, (dkt. #75), to which plaintiff and plaintiff’s counsel also had the

opportunity to respond (dkt. #80).

       The day after Lucareli’s motion, however, plaintiff filed a stipulation dismissing the

remaining defendants, effectively ending the case, except for the pending motions for

sanctions. (Dkts. #77, 78.)



   B. Allegations in the Complaint

       In his complaint, plaintiff Upchurch claims that defendants undertook a “campaign

of harassment” to deny him rightful access to a lake via an easement in Eagle River,

Wisconsin. (Compl. (dkt. #1) ¶ 1.) He further claims that defendants’ actions amounted

to a pattern of racketeering in violation of the Racketeer Influence and Corrupt

Organization Act (“RICO”), 18 U.S.C. § 1961, et seq.

       Specifically, Upchurch alleges that he had an easement in “his deed” granting him

access to Catfish Lake across the Everett Resort property. (Id. ¶ 11.) After defendants


                                             3
      Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 4 of 24


Timothy and Margaret O’Brien purchased the Everett Resort in 1985, Upchurch alleges

that they then “began a campaign to deny the neighbors, including plaintiff Upchurch . . .

access to Catfish Lake according to their easements.” (Id. ¶ 1.) This campaign allegedly

included installing video cameras to surveil the easement, posting “no trespassing signs,”

physically blocking the easement, and writing letters to the neighbors threatening lawsuits

and criminal prosecution.

       Some twenty-seven years after the O’Briens’ purchased the Everett Resort, in June

of 2012, District Attorney Albert Moustakis, allegedly at the behest of Mr. O’Brien,

“gathered several of the neighbors in his office and told them if they did not go to civil

court with their problems using their easements, he would prosecute them for crimes.” (Id.

¶ 13.) Approximately three years after that, again allegedly at Mr. O’Brien’s urging,

Moustakis filed criminal charges against Upchurch in 2015. During the course of this

prosecution, Upchurch allegedly requested a transcript or recording of an interview Deputy

Sheriff Eric Neff had conducted with him, but Neff and Deputy Sheriff Joseph Fath

“repeatedly denied any such records existed.” Nevertheless, they allegedly later made the

recording available to Mr. O’Brien, “who used the contents of the interview against plaintiff

Upchurch in the criminal prosecution.” (Id. ¶ 15.) Plaintiff claimed that he only received

the records from the Vilas County Sheriff’s office some three or four years later, while Fath

was on vacation. Finally, plaintiff alleged that in May of 2016, Deputy Sheriff Randall

Schneider and Mr. O’Brien’s attorney, Steven Lucareli, visited the home of Upchurch’s

then-counsel, and that the day after their visit, his counsel withdrew from his case.

       As a result of these actions, Upchurch ultimately claimed that these defendants

formed an “associated-in-fact enterprise,” with the purpose to “deny the Everett Resort’s
                                             4
      Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 5 of 24


neighbors, including plaintiff Upchurch, their legal right to use their easements to access

Catfish Lake across the Everett Resort property.” (Id. ¶ 17.) Moreover, Upchurch claimed

that defendants’ “acts of obstruction of justice [are] indictable under 18 U.S.C. § 1503,”

and in particular, that Mr. O’Brien “committed acts of attempted extortion chargeable

under § 943.30(1), Wis. Stats.” (Id. ¶ 20.) Upchurch concluded that defendants’ acts

“factually and proximately caused injury to plaintiff Upchurch’s property,” and “as a result

of the corrupt criminal prosecution against him, plaintiff Upchurch sustained out of pocket

losses of $25,000 for legal fees.” (Id. ¶ 21.)



   C. Evidence Proffered by Defendants Regarding the Allegations Made by
      Plaintiff in his Complaint

       In response to the allegations in plaintiff’s complaint, and in support of their

pending motions for sanctions, the O’Briens and Attorney Lucareli have produced evidence

contradicting the already dubious allegations in plaintiff’s complaint. As an initial matter,

the O’Briens’ evidence establishes that Upchurch not only never had an easement in “his

deed,” (Compl. (dkt. #1) ¶ 11), he never had a deed. Instead, while Upchurch resided at

1125 Cranberry Shores Road, Eagle River, Wisconsin, a title search shows that he was

never an owner of this property. In his reply, plaintiff admits that his name was not on the

Cranberry Shores Road deed, although he goes on to explain that the deed was in the name

of Upchurch’s wife’s family trust, and he was entitled by the trust to use the alleged

easement in the deed.

       Mr. O’Brien also testifies that Upchurch made the following statements in letters

to them and their lawyer, Steven Lucareli, in the years before the present lawsuit:

              “I will guarantee you that if you mess with me I will see to it
                                                 5
        Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 6 of 24


              and even finance the project of putting in a public beach, picnic
              tables, barbeque grills, etc. I just want to use the access at my
              leisure without the consent of sum bully -- asshole like yourself
              . . . Thanks” [signed] Tim Upchurch [September 10, 2003]

              “We will use it as we see fit you fucking Douche Bag.” [January
              31, 2012]

              “. . . surrounding your piece of shit property. . . . What a fool
              you are. . . . I will be happy to deliver (this letter) you cock
              sucker! . . . Dumb Ass. . . . Being on the National Register of
              Historic Places makes you open to the public . . . . I’m going
              to have everything re-surveyed for free by a friend and bulldoze
              where needed . . . you’re fucked.” [signed] Tim Upchurch
              [March 28, 2012]

              “We will install nice little signs that mark Everett Estate
              Easements to avoid confusion. If you don’t pick up your
              garbage I will leave it in your front yard & send you a bill for
              clean up.” [signed] Tim Upchurch [April 22, 2012]

              “You are both cowardly little bitches and a discrace [sic] to all
              of humanity! I hope this letter doesn’t frighten you. Feelings
              of fear and paranoia are normal when dealing with the
              pathological mind.” Signed by “Guess who?” [Letter to Steve
              Lucareli, the O’Briens’ attorney, May 1, 2014]

              “Good luck, Asshole.” [Facsimile to Steve Lucareli, September
              7, 2016]

(O’Brien Decl., Ex. 1-6 (dkt. 39-1 through -8).)

        The parties seem to agree on one thing: the O’Briens’ complaints about Upchurch’s

behavior to the Vilas County Sheriff’s Department prompted Deputy Sheriff Randy

Schneider to issue a warning letter to Upchurch on April 24, 2012. (Luther Decl., Ex. 4

(dkt. #38-4.) However, that letter explained Upchurch’s actions “could be interpreted as

‘stalking’ as defined by WI State Statute 940.32, which is a felony” and cautioned him

that “any future stalking behavior done by you . . . will result in arrest by law enforcement.”

(Id.)

                                              6
      Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 7 of 24


      Similarly, in May of 2013, the O’Briens contacted the Vilas County Sheriff’s office

regarding a theft of a trail camera on their property. According to a report written by

Deputy Schneider at the time, the O’Briens had set up two surveillance cameras on their

property; and on May 6, 2013, the video footage from one of the cameras showed

Upchurch with the other (stolen) camera in his hand and on the O’Briens’ property.

(Luther Decl., Ex. 1 (dkt. #38-1) (Sheriff’s Report No. 13-004696).) Shortly after this

report was written, Deputy Schneider received a voicemail from an individual identifying

himself as Upchurch and stating that: no one was going to prosecute him; the O’Briens

were playing the Sheriff’s Department for fools; law enforcement had not heard the last of

him; and he was going to keep going after “the guy” -- presumably, Mr. O’Brien. (Luther

Decl., Ex. 3 (dkt. #38-3) (Deputy Incident Report No. 15-04675).)

      On May 30, 2013, District Attorney Moustakis filed a criminal complaint against

Upchurch charging him with theft of movable property for the incidents described above.

Then, on August 16, 2013, another sheriff’s report was written regarding the trail camera

incident, noting that James Spring had advised a deputy sheriff during an interview that:

(1) Upchurch called Spring and told him that he had cut down a fence at the O’Briens’

property with a chainsaw twice; (2) Spring saw that Mr. O’Brien had put up a camera to

catch him cutting the fence, but that he “fixed his ass” by taking out the SD card; (3)

Upchurch said he would “get him,” referring to Mr. O’Brien.; and (4) Upchurch was

“fanatical” about the easement issue. (Luther Decl., Ex. 14 (dkt. #38-14) (Deputy Report

Supplement No. 13-004395).)

      Eventually, Upchurch entered a “no contest” plea to the criminal charges brought

against him for theft of the trail camera, and on January 24, 2014, he was found guilty of
                                            7
      Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 8 of 24


theft in state court.     See Wisconsin v. Timothy Upchurch, Vilas County Case No.

2013CM0174. The court further ordered that Upchurch was “not to use his easement

until rights are declared by a court.” Id. The O’Briens further represent (and plaintiff does

not dispute) that there is no record of Upchurch ever filing a suit seeking a declaration of

his property rights.

       Next, on May 15, 2015, Deputy Schmidt arrested Upchurch for stalking. (Luther

Decl., Ex. 3 (dkt. #38-3) (Sheriff’s Report No. 15-004675).) The very next day, Deputy

Schmidt obtained a warrant to search a garage used by Upchurch. (Id.) Based on that

search, Deputy Schmidt concluded “after getting all of the information, seizing all of the

evidence and putting things all together, it is very apparent that there is a well-defined

pattern and history of stalking being done by Timothy Upchurch, toward Tim and Peg

O’Brien.” (Id.) Soon after, on May 19, District Attorney Moustakis filed another criminal

complaint against Upchurch, charging him with felony stalking, possession of THC, and

possession of drug paraphernalia in Wisconsin v. Timothy Upchurch, Vilas County Case No.

2015CF0061. (Luther Decl., Ex. 13 (dkt. #38-13.) On April 14, 2016, Upchurch entered

a plea of no contest and was found guilty of criminal damage to property and disorderly

conduct. See Upchurch, Vilas County Case No. 2015CF0061. The court ordered that

Upchurch have no contact with the O’Briens and not to go upon their premises. Id.

       As to the recording of an interview that Upchurch alleged Mr. O’Brien used against

him in the 2015 criminal case, and that he claimed to have repeatedly requested but did

not receive until years later (Compl. (dkt. #1) ¶ 15), the O’Briens again offer a more

believable version of the facts. First, they explain that Mr. O’Brien received a recording of

the interview after making an open records request with the Sheriff’s Department (see
                                             8
      Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 9 of 24


O’Brien Decl. (dkt. #39) ¶ 8), and there “was nothing nefarious regarding the O’Briens[‘]

written request for these documents.” (Defs.’ Br. (dkt. #37) 6.) Second, they rightly note

that Mr. O’Brien was not a party to the criminal prosecution, and therefore, he was “not

in a position to ‘use’ anything against Upchurch.” (Id.) Third, the O’Briens explain that

the recording of the interview was one of several pieces of evidence excluded by the circuit

court in Upchurch’s prosecution, meaning that in the end, “nobody ‘used’ these recordings

against Upchurch.” (Id.)

       In response, plaintiff’s erstwhile counsel averred that he

       personally reviewed copies of letters provided to me by my client from his
       counsel to defendants Fath and Moustakis complaining about their failure to
       turn over the withheld record of defendant Neff’s interview with Mr.
       Upchurch. I further have read and retain copies of responses to those letters
       by defendants Fath and Moustakis claiming the requested record did not
       exist.

(Provis Decl. (dkt. #49) ¶ 5(b).) Plaintiff’s former counsel also averred that he “personally

reviewed copies of the O’Briens[‘] victim statement in a criminal case against plaintiff

which quotes from the Neff interview.” (Id. ¶ 5(c).) He did not, however, attach copies of

any of those documents for the court’s review.

       The O’Briens also call into question the factual basis for Upchurch’s allegations in

his complaint regarding Deputy Schneider and Attorney Lucarali visiting the home of

Upchurch’s counsel in May of 2016, which resulted in his attorney’s withdrawal. (Compl.

(dkt. #1) ¶¶ 14-15.) In particular, the O’Briens point to a portion of the transcript from

Upchurch’s criminal sentencing hearing indicating that Upchurch may actually have fired

his attorney. (Luther Decl., Ex. 7 (dkt. #38-7) (Tr. of May 12, 2016 sentencing hearing)

(“[The Court: I did receive correspondence from Mr. Penn. It appears that Upchurch


                                             9
      Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 10 of 24


wanted to fire his attorney.”).) Plaintiff produces no evidence to contradict this suggestion,

arguing in his reply only that “what happened . . . between defense counsel and Mr.

Upchurch . . . and whether counsel did withdraw in that period is not on any record. Thus,

. . . this issue is one of fact to be decided by a jury.” (Pl.’s Opp’n (dkt. #48) 4.) Even if

this were so, a jury could only speculate as to what happened. More importantly, what

happened between Upchurch and his criminal counsel has little, if any, relevance to his

claim in the case.

       The O’Briens further explain that they filed for a restraining order against Upchurch

in May of 2015. See Margaret M. O’Brien v. Timothy J. Upchurch, Vilas County Case No.

2015CV64; Timothy M. O’Brien v. Timothy J. Upchurch, Vilas County Case No. 2015CV65.

The parties entered a stipulation and agreement in June of 2015, which states that

Upchurch was not to go within 200 yards of the O’Briens or any of the property that they

owned in Vilas County. Id.

       Finally, in January of 2017, Upchurch filed a complaint against Attorney Steven

Lucareli and District Attorney Moustakis with the Wisconsin Office of Lawyer Regulations

(“OLR”). (Loomis Decl., Ex. 7 (dkt. #76-7) 1-5.) In this letter, he wrote in part:

              These individuals [referring to Lucareli and Moustakis] are an
              absolute menace to our society. . . . Keep in mind we are
              dealing with the most extreme form of cowards. . . . They
              should be prosecuted and sent to prison.

(Id. at 3-5.) In another letter to the OLR, Upchurch wrote:

              I came across an interesting article on line making reference to
              Steve Lucareli. I think it is worth looking at for anyone that
              works in your field, if you haven’t see[n] it already. It is called,
              “Dirty Rotten Prosecutor[,”] convoluted Brian.

(Id. at 2.) In response, the OLR explained that his letters did “not indicate potential ethical

                                              10
     Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 11 of 24


misconduct by Attorney Lucareli,” and it closed the file relating to his grievance. (Loomis

Decl., Ex. 6 (dkt. #76-6) 2.)



   D. Plaintiff’s Discovery Violations

       As alluded to above, the O’Briens also submit evidence related to plaintiff’s failure

to comply with this court’s December 31, 2019, order granting defendants’ motion to

compel discovery from plaintiff. On January 17, 2020, the O’Briens then filed a motion

for sanctions or, in the alternative, an order of contempt on the grounds that plaintiff had

not complied with his ordered discovery responses within the court’s January 14 deadline.

(Dkt. #67.) According to a declaration submitted by one of the O’Briens’ attorneys, while

plaintiff’s counsel served some responses on January 14, the responses were deficient for a

number of reasons. Specifically, the O’Brien defendants represent that:

       1) Plaintiff failed to identify any witness who plaintiff claimed support his refusal
          to admit, as requested by interrogatory No. 2.

       2) Plaintiff’s discovery responses were not signed under oath as required by
          Federal Rule of Civil Procedure 33(b)(3).

       3) Plaintiff failed to respond to the O’Brien defendants’ requests for production
          of documents, and failed to produce even a single document.

Plaintiff again did not respond directly to these contentions, but instead argues that now

that the case is dismissed, the court has no jurisdiction to consider their motion. (See Pl.’s

Opp’n (dkt. #74) 1.)



   E. Safe Harbor Letters

       A declaration submitted by one of the O’Briens’ attorneys indicates that they served

plaintiff’s counsel with a Rule 11 “safe harbor” letter on May 6, 2019, enclosing a copy of


                                             11
      Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 12 of 24


the sanctions motion they ultimately filed with this court. (See Luther Decl., Ex. 15 (dkt.

#38-15).) Likewise, counsel for defendant Lucareli sent plaintiff a Rule 11 “safe harbor”

letter on April 2, 2019. (Loomis Decl., Ex. 1 (dkt. #76-1).)



                                          OPINION

I. Jurisdiction

       As an initial matter, the court will address plaintiff’s argument that it no longer

retains jurisdiction to consider the three sanctions motions because the larger case has now

been dismissed. (Pl.’s Opp’n (dkt. #74) 1.) As a general matter, once a case is dismissed,

it is “over and federal jurisdiction is terminated.” Hill v. Baxter Healthcare Corp., 405 F.3d

572, 576 (7th Cir. 2005). However, it is also “well established” that district courts retain

jurisdiction to consider certain collateral issues -- such as Rule 11 sanctions, attorneys’ fees,

and contempt sanctions -- even after an action is no longer pending. See Cooter & Gell v.

Hartmarx Corp., 496 U.S. 384, 398 (1990) (explaining that “a federal court may consider

collateral issues after an action is no longer pending,” including, for example “motions for

costs or attorney's fees” or Rule 11 sanctions); Ratliff v. Stewart, 508 F.3d 225, 229–230

(5th Cir. 2007) (“Although the district court no longer had jurisdiction over the subject

matter of the dispute, the collateral jurisdiction doctrine permits courts to sanction lawyers,

even after a final judgment on the underlying merits.”) (footnote omitted). Thus, despite

the dismissal of plaintiff’s underlying claims, this court retains jurisdiction to consider

defendants’ three unresolved motions for sanctions.



II. Rule 37 Sanctions

       The court will initially consider the O’Brien defendants’ argument that Rule 37
                                               12
     Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 13 of 24


sanctions should be imposed. Federal Rule of Civil Procedure 37(b) grants a district court

discretion to impose sanctions where a party or party’s officer fails to obey an order to

provide discovery. “[A] motion to compel usually precedes the imposition of Rule 37(b)

sanctions.” Tamari v. Bache & Co. (Lebanon) S.A.L., 729 F.2d 469, 472 (7th Cir. 1984).

Rule 37 also authorizes the court to impose a variety of sanctions, including but not limited

to dismissal of the action or finding the disobedient party in contempt. Fed. R. Civ. P.

37(b)(2)(A). The Rule further states that:

              the court must order the disobedient party, the attorney
              advising that party, or both to pay the reasonable expenses,
              including attorney's fees, caused by the failure, unless the
              failure was substantially justified or other circumstances make
              an award of expenses unjust.

Fed. R. Civ. P. 37(b)(2)(C). As suggested by this plain language, the award of expenses is

“mandatory, regardless of what other sanctions may be imposed, unless the delinquent

party shows substantial justification for its failure or other circumstances making an award

unjust.” Wright & Miller, 8B Fed. Prac. & Proc. Civ. § 2289 (3d ed.).

       Here, the court finds that sanctions are warranted under Rule 37(b). The court

granted defendants’ earlier motion to compel, and the court is convinced by defendants’

unrebutted evidence that plaintiff failed to abide by its order. As to the nature of the

sanction to be imposed, the court finds that most of the relief requested by the O’Briens

in their motion is now moot due to the dismissal of the action. Given that plaintiff made

no showing that his failure to comply with the court’s order was substantially justified or

offer any other excuse for his noncompliance (Pl.’s Opp’n (dkt. #74) 1-2), the court will

also grant the O’Briens’ request for attorneys’ fees and costs associated with bringing their

previous motion to compel (dkt. #62) and the related Rule 37 sanctions motion (dkt.

                                             13
      Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 14 of 24


#67). This sanction is assessed against plaintiff Upchurch and Attorney Provis jointly and

severally. See Roadway Express v. Piper, 447 U.S. 752, 763-64 (1980) (“Both parties and

counsel may be held personally liable for expenses, including attorney's fees, caused by the

failure to comply with discovery orders. Rule 37 sanctions must be applied diligently both

to penalize those whose conduct may be deemed to warrant such a sanction, and to deter

those who might be tempted to such conduct in the absence of such a deterrent.”) (internal

quotations, alterations omitted); Tamari v. Bache & Co. (Lebanon) S.A.L., 729 F.2d 469,

470 (7th Cir. 1984) (holding plaintiff and plaintiff’s counsel jointly liable for $10,802.08

in reasonable expenses, including attorneys’ fees, caused by discovery violation). Not later

than September 13, 2021, the O’Briens may submit an itemized bill of these expenses, and

plaintiff may have 21 days to object to any of these expenses.



III. Rule 11 Sanctions

       The court next turns to the O’Briens’ and Lucareli’s motions for Rule 11 sanctions.

(Dkts. # 36, 75.) Rule 11(b) of the Federal Rules of Civil Procedure provides in relevant

part that:

              By presenting to the court a pleading, written motion, or other
              paper -- whether by signing, filing, submitting, or later
              advocating it -- an attorney or unrepresented party certifies
              that to the best of the person's knowledge, information, and
              belief, formed after an inquiry reasonable under the
              circumstances:
              (1) it is not being presented for any improper purpose, such as
              to harass, cause unnecessary delay, or needlessly increase the
              cost of litigation;
              (2) the claims, defenses, and other legal contentions are
              warranted by existing law or by a nonfrivolous argument for
              extending, modifying, or reversing existing law or for
              establishing new law; [and]
              (3) the factual contentions have evidentiary support or, if
                                            14
     Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 15 of 24


              specifically so identified, will likely have evidentiary support
              after a reasonable opportunity for further investigation or
              discovery . . . .

Fed. R. Civ. P. 11(b).    Rule 11 further provides that a court may, after notice and

reasonable opportunity to respond, impose sanctions on an attorney or party who violates

Rule 11(b). Fed. R. Civ. P. 11(c)(1); see also Senese v. Chicago Area I.B. of T. Pension Fund,

237 F.3d 819, 823 (7th Cir. 2001) (“Rule 11 authorizes a district court to impose sanctions

on lawyers or parties (or both) for submissions that are filed for an improper purpose or

without a reasonable investigation into the facts and law necessary to support their

claims.”) (citing Fed. R. Civ. P. 11(b)). In the discussion that follows, the court addresses:

(1) whether the O’Briens and Lucareli provided plaintiff Upchurch and his attorney,

Timothy Provis, with proper notice and the requisite safe harbor letter; (2) whether

Upchurch and Provis engaged in sanctionable conduct; and (3) the nature of the sanctions

to be imposed.



   A. Notice and Safe Harbor Letter

       “Rule 11(c)(2) requires a party seeking Rule 11 sanctions first to serve a proposed

motion on the opposing party and to give that party at least 21 days to withdraw or correct

the offending matter. Only after that time has passed may the motion be filed with the

court.” N. Illinois Telecom, Inc. v. PNC Bank, N.A., 850 F.3d 880, 881-82 (7th Cir. 2017).

Here, both the O’Briens and Lucareli affirm that they served the requisite safe harbor letter

on plaintiff’s counsel more than 21 days before filing the present motions. (See Luther

Decl. (dkt. #38) ¶ 18; Loomis Decl. (dkt. #76) ¶ 4.) Plaintiff does not dispute that these

letters complied with the safe harbor provision or Rule 11. (See generally Pl.’s Opp’n (dkt.


                                             15
      Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 16 of 24


#48); Pl.’s Opp’n (dkt. #80).)         Accordingly, the court finds that the safe harbor

requirement has been met and that the two sanctions motions are properly before the

court.



   B. Sanctionable Conduct

         Rule 11 “requires that the district court undertake an objective inquiry into whether

the party or his counsel ‘should have known that [a] position is groundless.’” Dist. No. 8,

Int'l Ass'n of Machinists & Aerospace Workers, AFL-CIO v. Clearing, a Div. of U.S. Indus., Inc.,

807 F.2d 618, 622 (7th Cir. 1986) (quoting Coleman v. Comm'r, 791 F.2d 68, 71 (7th Cir.

1986)). The rule does not require a showing of bad faith. Id. Instead, the rule “is

principally designed to prevent baseless filings.” Brunt v. Serv. Emps. Int'l Union, 284 F.3d

715, 721 (7th Cir. 2002).

         Here, both the O’Briens and Lucareli have presented fairly overwhelming and easily

available evidence not only contradicting many of the factual allegations but wholly

undermining the merits of plaintiff’s claims in the complaint. Indeed, the central claim of

the complaint -- that defendants conspired to violate Upchurch’s easement rights in “his

deed” -- had no foundation, as Upchurch plainly never owned the deed in question. In

response to the sanctions motion, plaintiff’s counsel acknowledged that he “investigated

this issue,” and he knew that the deed was in the name of the Weiland family trust and

not in Upchurch’s name; yet chose to make no disclosure of these material facts. (Provis

Decl. (dkt. #49) ¶ 5(a).) Other publicly available information also calls into question the

factual foundation of many of Upchurch’s other allegations. For example, a 2014 court

order prohibited Upchurch from using his alleged easement rights until they were declared


                                              16
      Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 17 of 24


by a court, not only directly contradicting plaintiff’s allegations that he had a lawful right

to access the O’Brien’s land, but reinforcing the illegality of his repeated trespass on the

property, not to mention sustained harassment. Upchurch himself obviously had firsthand

knowledge of the falsity of the contentions in the complaint, but Provis either knew or

should have known that the contentions were false as a reasonable inquiry would have

revealed the claims to be baseless. See Fries v. Helsper, 146 F.3d 452, 458 (7th Cir. 1998)

(explaining that a frivolous contention, including one “that is baseless and made without

a reasonable and competent inquiry,” is subject to Rule 11 sanctions). Accordingly, the

court finds that both Upchurch and Attorney Provis violated Rule 11(b)(3) when they

failed to reasonably certify that the factual contentions in the complaint had, or after

reasonable opportunity for investigation were likely to have, evidentiary support.

       Similarly, the complaint contains numerous, obvious legal flaws. The complaint

asserted violations of the Racketeer Influence and Corrupt Organization Act (“RICO”), 18

U.S.C. § 1961, et seq., which makes it unlawful for a person associated with any “enterprise”

to engage in conduct of the enterprise’s affairs or activities which affect interstate or foreign

commerce through a pattern of “racketeering activity.” See 18 U.S.C. § 1962(c).

“Racketeering activity” includes any act or threat of extortion which is chargeable under

state law and is punishable by imprisonment for more than one year. See 18 U.S.C.

§ 1961(1)(A). “Racketeering activity” also includes any action which is indictable under

18 U.S.C. § 1503. See 18 U.S.C. § 1961(1)(B).

       For numerous reasons, the complaint completely failed to state a RICO violation.

For example, the complaint alleged simply that the “O’Brien enterprise affected interstate

commerce due to defendant[] O’Brien’s ownership of the Everett resort.” (Compl. (dkt.
                                               17
      Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 18 of 24


#1) ¶ 19.) But neither this conclusory statement nor any of the other allegations in the

complaint come close to stating a plausible claim that the alleged enterprise was “directly

engaged in the production, distribution, or acquisition of goods or services in interstate

commerce” as required to state a RICO violation. See United States v. Robertson, 514 U.S.

669, 672 (1995).

       Nor did the complaint come close to alleging racketeering activity, much less a

pattern of such activity.    Specifically, plaintiff alleged racketeering activity based on

defendants’ “acts of obstruction of justice indictable under 18 U.S.C. § 1503” and Mr.

O’Brien’s “acts of attempted extortion chargeable under [Wis. Stat.] § 943.30(1).”

(Compl. (dkt. #1) ¶ 20.) Section 1503 prohibits endeavoring to influence, intimidate, or

impede, or injuring any grand or petit juror, or any officer in any “court of the United

States” or any proceeding before “any United States magistrate judge.” No such activity

is expressly or impliedly alleged in plaintiff’s complaint, a fact which plaintiff himself

conceded in response to defendants’ sanctions motion (see Pl.’s Opp’n (dkt. #48) 3), yet he

still refused to amend his complaint to eliminate that claim. Plaintiff’s recognition of the

baselessness of this claim, yet his persistence in making it, is grounds for sanctions by itself.

See In re Meier, 223 F.R.D. 514, 519 (W.D. Wis. Sep. 29, 2004) (Rule 11 subjects a party

to potential sanctions if the party continues to insist upon a position or argument after it

is “no longer tenable”). As to Mr. O’Brien’s alleged violation of Wis. Stat. § 943.30(1),

such a violation requires certain threats to be made “with intent thereby to extort money

or any pecuniary advantage whatever, or with intent to compel the person so threatened

to do any act against the person's will or omit to do any lawful act.” However, plaintiff

failed to allege that Mr. O’Brien’s alleged threats were made to extort money, gain
                                               18
      Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 19 of 24


pecuniary advantage, or compel Upchurch to do something.

       Despite the numerous legal problems that plagued the complaint, the court does

not impose sanctions lightly, as a “misapplication of Rule 11 can chill counsel’s enthusiasm

and stifle the creativity of litigants in pursing novel factual or legal theories,’ contrary to

the intent of its framers.” Snow Ingredients, Inc. v. SnoWizard, Inc., 833 F.3d 512, 529 (5th

Cir. 2016) (internal citations and quotations omitted). Still, “[t]he party advancing a legal

theory has the burden of conducting a reasonable investigation of its viability before forcing

an opponent to defend the claim.” Land v. Chicago Truck Drivers, Helpers & Warehouse

Workers Union (Indep.) Health & Welfare Fund, 25 F.3d 509, 517 (7th Cir. 1994). Here, it

is apparent that plaintiff failed to do so.

       More fundamentally, the court is convinced this lawsuit was improperly brought to

harass defendants in violation of Rule 11(b)(1).       “A court must focus on objectively

ascertainable circumstances that support an inference that a filing harassed the defendant

or caused unnecessary delay.” Deere & Co. v. Deutsche Lufthansa Aktiengesellschaft, 855 F.2d

385, 393 (7th Cir. 1988) (quoting National Ass'n of Gov't Emoloyees, Inc. v. National Fed'n of

Fed. Employees, 844 F.2d 216, 224 (5th Cir. 1988)). Here, defendants have produced

evidence regarding Upchurch’s longstanding campaign of harassment against the O’Briens

and others, most of which plaintiff does not even attempt to dispute. The record here

shows that Upchurch sent numerous threatening and obscene letters to the O’Briens and

their attorney Lucareli. (See O’Brien Decl., Ex. 1-6 (dkt. #39-1 through -8).) Upchurch

was twice successfully prosecuted for his criminal behavior towards to the O’Briens and

their property. See Wisconsin v. Timothy Upchurch, Vilas County Case No. 2013CM0174;

Wisconsin v. Timothy Upchurch, Vilas County Case No. 2015CF0061. Multiple sheriff’s
                                              19
     Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 20 of 24


reports also establish the obsessive and “fanatical” grudge Upchurch had against the

O’Briens and related individuals. (Luther Decl., Ex. 3 (dkt. #38-3) (Deputy Incident

Report No. 15-04675); Ex. 14 (dkt. #38-14) (Deputy Report Supplement No. 13-

004395).)

      The court is also mindful of the fact that the O’Briens filed and received a restraining

order against Upchurch. See Margaret M. O’Brien v. Timothy J. Upchurch, Vilas County Case

No. 2015CV64; Timothy M. O’Brien v. Timothy J. Upchurch, Vilas County Case No.

2015CV65. Upchurch also filed baseless complaints against Attorney Lucareli and Vilas

County District Attorney Moustakis with the Wisconsin OLR. (Loomis Decl., Ex. 7 (dkt.

#76-7) 1-5.)   Although Attorney Provis does not appear to have personally shared in

Upchurch’s desire to harass defendants, he either knew or should have known of

Upchurch’s improper motives as much of the harassing behavior is documented in the

public record and would have been revealed had Provis undertaken a reasonable

investigation into Upchurch’s suspect claims. In sum, the court finds that these objective

circumstances show that the complaint was filed for an improper purpose and that both

Upchurch and Attorney Provis violated Rule 11(b)(1).



   C. Nature of Sanction

      Having determined that plaintiff and plaintiff’s counsel engaged in sanctionable

conduct, the court must determine the nature of the sanctions to be imposed. District

courts are afforded broad, although not unlimited, discretion in setting an appropriate

sanction award. Divane v. Krull Elec. Co., 319 F.3d 307, 314 (7th Cir. 2003). Rule 11(c)(4)

provides:


                                            20
     Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 21 of 24


              A sanction imposed under this rule must be limited to what
              suffices to deter repetition of the conduct or comparable
              conduct by others similarly situated. The sanction may include
              nonmonetary directives; an order to pay a penalty into court;
              or, if imposed on motion and warranted for effective
              deterrence, an order directing payment to the movant of part
              or all of the reasonable attorney's fees and other expenses
              directly resulting from the violation.

Fed. R. Civ. P. 11(c)(4). “[T]he main purpose of Rule 11 is to deter improper behavior,

not to compensate the victims of it or punish the offender.” Wright & Miller, 5A Fed.

Prac. & Proc. Civ. § 1336.3 (4th ed.) (citing Fed. R. Civ. P. 11, Advisory Committee Note,

1993 Amendment). In light of this purpose, “if a monetary sanction is imposed, it should

ordinarily be paid into court as a penalty.” Fed. R. Civ. P. 11, Advisory Committee Note,

1993 Amendment. Still, “under unusual circumstances,” particularly for where a suit is

brought for an improper purpose, “deterrence may be ineffective unless the sanction not

only requires the person violating the rule to make a monetary payment, but also directs

that some or all of this payment be made to those injured by the violation.” Id. “Sanctions

should be allocated among the persons responsible for presentation of the offending

pleading, written motion or other paper, based upon their relative culpability.” See Gregory

P. Joseph, Sanctions: The Federal Law of Litigation Abuse § 16 (2020).

       The O’Briens request “that the Court award them costs and reasonable attorneys’

fees they have incurred and will incur in defending this lawsuit, including the filing of the

instant motion, as a sanction against Upchurch and his attorney for filing and maintaining

a frivolous Complaint, along with any other sanctions the Court deems just and proper.”

(Pls.’ Br. (dkt. #37) 20-21.) Similarly, Lucareli requests

              an order of sanctions against Plaintiff Timothy Upchurch and
              Timothy Provis, jointly and severally, directing them to pay

                                             21
     Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 22 of 24


              Lucareli's reasonable attorney's fees and expenses in defending
              this matter and briefing this Motion. The Court may wish to
              order Provis and Upchurch to show cause why it should not
              impose an appropriate deterrent penalty on them, including
              the payment to the Court itself in order to deter their conduct
              from occurring in the future. Finally, the Court should consider
              entering an order awarding Lucareli such additional relief as
              this Court deems just to which Lucareli is otherwise entitled as
              a matter of law.

(Pl.’s Br. (dkt. #75) 17.)

       Given Upchurch’s obviously improper purpose in bringing this patently frivolous

lawsuit, as well as his history of harassment towards the O’Briens and their counsel, the

court has little trouble concluding that a significant monetary sanction is necessary to deter

future violations. More specifically, the court finds that this is a circumstance in which an

award of reasonably attorneys’ fees and costs directly to those injured by the violation --

namely, the O’Briens and Lucareli -- would be appropriate, in particular because of the

personal nature of Upchurch’s motivation in bringing the suit. See Rentz v. Dynasty Apparel

Indus., Inc., 556 F.3d 389, 403 (6th Cir. 2009) (explaining that “although it is clear that

Rule 11 is not intended to be a compensatory mechanism in the first instance, it is equally

clear that effective deterrence sometimes requires compensating the victim for attorney

fees arising from abusive litigation”). Nevertheless, defendants have not yet produced

evidence of their expenses, and so the court cannot assess specifically whether such an

award would in fact be reasonably calculated to deter future improper behavior.

Accordingly, not later than September 13, 2021, the O’Briens and Lucareli may submit an

itemized bill of their reasonable attorneys’ fees and costs associated with defending this

suit. Upchurch may have 21 days to object to any of these expenses. Additionally, because

the ability to pay the sanctions is a factor in determining whether a sum is reasonably

                                             22
      Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 23 of 24


calculated to deter future improper behavior, View Eng'g, Inc. v. Robotic Vision Sys., Inc., 208

F.3d 981, 988 (Fed. Cir. 2000), in responding to the defendants’ proffer, Upchurch may

submit evidence regarding his ability to pay the proposed amount.

       As for Attorney Provis’s role in this suit, he is required to disgorge any amounts paid

to him by Upchurch in prosecuting this lawsuit. See Joseph, Sanctions: The Federal Law

of Litigation Abuse § 16 (“As a Rule 11 sanction, the trial judge . . . may preclude counsel

from charging his or her client for services rendered in committing the violation.”);

Markwell v. County of Bexar, 878 F.2d 899, 903 (5th Cir. 1989) (affirming Rule 11 sanction

against counsel that, inter alia, precluded him from charging his client for the time spent

in filing two frivolous motions). Those funds are to be made payable to the court’s fund

to support the costs incurred by pro bono counsel in this district.



                                           ORDER

       IT IS ORDERED that:

   1) Defendants’ motions for sanctions (dkts. #36, 67, 75) are GRANTED.

   2) Both Upchurch and Attorney Provis are jointly and severally liable to the O’Briens
      for the reasonable expenses, including attorneys’ fees, caused by their violation of
      this court’s discovery order. Not later than September 13, 2021, the O’Briens
      may submit an itemized bill of these expenses. Plaintiff may have 21 days to
      object to any of these expenses. At that point, the court will enter an appropriate
      award under Rule 37.

   3) Not later than September 13, 2021, the O’Briens and Lucareli may submit an
      itemized bill of any reasonable expenses, including attorneys’ fees and costs, they
      incurred as a result of having to defend against this lawsuit. Upchurch may have
      21 days to object to any of these expenses. At that point, the court will enter an
      appropriate award to both under Rule 11.




                                              23
  Case: 3:19-cv-00165-wmc Document #: 82 Filed: 08/16/21 Page 24 of 24


4) Not later that September 13, 2021, Attorney Provis is ordered to disgorge all
   amounts paid for his work in prosecuting this lawsuit to the Clerk of Court for the
   Western District of Wisconsin, along with all records documenting those
   payments to date.

   Entered this 13th day of August, 2021.

                                      BY THE COURT:

                                      /s/
                                      __________________________________
                                      WILLIAM M. CONLEY
                                      District Judge




                                        24
